                                                                      Case 2:16-cv-00500-RFB-BNW Document 77 Filed 06/10/20 Page 1 of 3




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: scott.lachman@akerman.com
                                                             6
                                                                 Attorneys for Bank of America, N.A.
                                                             7
                                                                                                UNITED STATES DISTRICT COURT
                                                             8
                                                             9                                         DISTRICT OF NEVADA

                                                            10   BANK OF AMERICA, N.A.,                                    Case No.: 2:16-cv-00500-RFB-BNW
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                   Plaintiff,
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 v.                                                        JOINT STIPULATION TO
                                                                                                                           COORDINATE SUMMARY JUDGMENT
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 WEST      SAHARA       COMMUNITY                          DEADLINES
AKERMAN LLP




                                                            13   ASSOCIATION;   ALEX   BEREZOVSKY,
                                                                 INDIVIDUAL AND AS TRUSTEE OF THE                          [FIRST REQUEST]
                                                            14   ABER    TRUST;    NOESIS     ESTATE
                                                                 MANAGEMENT      LLC;     and    ATC
                                                            15   ASSESSMENT COLLECTION GROUP, LLC,

                                                            16                    Defendants.
                                                                 NOESIS ESTATE MANAGEMENT, LLC, a
                                                            17   Nevada limited liability company,

                                                            18                     Counterclaimant,
                                                                 v.
                                                            19
                                                                 BANK OF AMERICA, N.A.; JASON L. SNOW,
                                                            20   an individual; and any and all other person
                                                                 unknown claiming any right, title, estate, lien, or
                                                            21   interest in the Property adverse to the Plaintiff’s
                                                                 ownership, or any cloud upon Plaintiff’s title
                                                            22   thereto; DOES 1 through 10, inclusive,

                                                            23                     Counter-defendants,

                                                            24           Pursuant to Federal Rule of Civil Procedure 6(b) and District of Nevada Local Rule IA 6-1,

                                                            25   Bank of America, N.A. (BANA), West Sahara Community Association (HOA), and Noesis Estate

                                                            26   Management LLC (Noesis) jointly agree and request the court coordinate all outstanding summary

                                                            27   judgment deadlines with respect to BANA's summary judgment motion and Noesis's countermotion

                                                            28   for summary judgment. (ECF Nos. 65, 70.)

                                                                                                                       1
                                                                     Case 2:16-cv-00500-RFB-BNW Document 77 Filed 06/10/20 Page 2 of 3




                                                             1          BANA filed a summary judgment motion on May 14, 2020. (ECF No. 65.) The HOA

                                                             2   responded to BANA's summary judgment motion on June 5, 2020. (ECF No. 68.) The court set

                                                             3   BANA's reply deadline as June 19, 2020. (ECF No. 68, minutes) The court extended Noesis's

                                                             4   deadline to respond to BANA's summary judgment to June 8, 2020. (ECF No. 67.) Noesis

                                                             5   responded to BANA's summary judgment motion on June 8, 2020. (ECF No. 69.) The court set

                                                             6   BANA's reply deadline as June 22, 2020. (ECF No. 69, minutes) Noesis also countermoved for

                                                             7   summary judgment on June 8, 2020 (ECF No. 70.) The court set BANA's opposition deadline as

                                                             8   June 29, 2020. (ECF No. 69, minutes)
                                                             9          BANA's reply and opposition deadlines are spreasd out over various dates in June 2020: June

                                                            10   19, June 22, and June 29. (ECF Nos. 68-70, minutes.) In an effort to coordinate briefing, BANA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   desires to to file a reply supporting summary judgment and an opposition to Noesis's countermotion
                      LAS VEGAS, NEVADA 89134




                                                            12   on June 29, 2020. This is the parties' first request to extend these deadlines and is warranted to
AKERMAN LLP




                                                            13   coordinate briefing schedules and avoid three separate briefs.

                                                            14   …

                                                            15   …

                                                            16   …

                                                            17   …

                                                            18   …

                                                            19   …

                                                            20   …

                                                            21   …

                                                            22   …

                                                            23   …

                                                            24   …

                                                            25   …

                                                            26   …

                                                            27   …

                                                            28   …

                                                                                                                   2
                                                                   Case 2:16-cv-00500-RFB-BNW Document 77 Filed 06/10/20 Page 3 of 3




                                                             1          This extension is not requested for purposes of undue delay and will not prejudice any party.

                                                             2          Dated this 9th day of June, 2020.

                                                             3   AKERMAN LLP                                      TYSON & MENDES LLP
                                                             4   /s/ Scott R. Lachman                             /s/ Christopher A. Lund
                                                                 MELANIE D. MORGAN, ESQ.                          THOMAS E. MCGRATH, ESQ.
                                                             5   Nevada Bar No. 8215                              Nevada Bar No. 7086
                                                                 SCOTT R. LACHMAN, ESQ.                           CHRISTOPHER A. LUND, ESQ.
                                                             6   Nevada Bar No. 12016                             Nevada Bar No. 12435
                                                                 1635 Village Center Circle, Suite 200            3960 Howard Hughes Parkway, Suite 600
                                                             7   Las Vegas, NV 89134                              Las Vegas, Nevada 89169
                                                             8   Attorneys for Bank of America, N.A               Attorneys for West Sahara Community Association
                                                             9   GREENE INFUSO, LLP
                                                            10   /s/ Sean B. Kirby
                                                                 KEITH BARLOW, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Nevada Bar No. 12689
                                                                 MICHAEL V. INFUSO, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12   Nevada Bar No. 7388
AKERMAN LLP




                                                                 SEAN B. KIRBY, ESQ.
                                                            13   Nevada Bar No. 14224
                                                                 3030 S. Jones Blvd., Suite 101
                                                            14   Las Vegas, Nevada 89146
                                                            15   Attorneys for Noesis Estate Management LLC
                                                            16

                                                            17
                                                                                                         COURT APPROVAL
                                                            18
                                                                        IT IS SO ORDERED.
                                                            19                                                        ________________________________
                                                                                                                      ___________________________________
                                                                                                                      RICHARD    F. BOULWARE, II
                                                            20                                                        UNITED STATES DISTRICT JUDGE
                                                                                                                      UNITED STATES DISTRICT JUDGE
                                                            21
                                                                                                                      DATED this 10th day of June, 2020.
                                                                                                                      Dated: _____________________________
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                  3
